Title: To John Adams from Jonathan Williams, 17 March 1813
From: Williams, Jonathan
To: Adams, John



Dear Sir
Philadelphia March 17. 1813

I thank you for you favour of the 11th Instant although my object in writing appears to have failed. The Letter I alluded to was written by John Paul Jones and was addressed to yourself alone, he shewed it to me and asked my advice whether to forward it or not: I did advise him not to forward it, but I did not think that he would agree with me in that opinion: As the case may amuse you I will relate it. Jones was told, by somebody, that you had been made acquainted with an occurrence on board of a merchant Ship he commanded in the Road of Tobago by which one of his Sailors lost his life, and the object of this Letter was to show you that the fatal accident occurred by his merely standing on his defence, when the man in the Act of assaulting him with a handspike, ran upon his sword and fell; The Crew were not, it seems, friendly to Jones, and his friends in Tobago, advised him to abscond, and to avoid future odium by taking the name of Jones. This is the act for which Jones blamed himself,  for and (as he stated,) would never have complied with the intercession of his friends if it had not been for the total want of evidence on his part, while the other mutineers would, for their own sakes, justify their fellow. Jones detailed so many circumstances in that Letter that I readily lent my belief to his Statement; but I thought it unwise to open, himself, a Story which was almost buried in oblivion, on the mere rumour that somebody had related it to you, especially, although he might convince you as he did me of his being innocent as to intended murder, his own statement amounted to manslaughter in the eye of the Law, and his justification being that of a reputed criminal could not avail neither in Law nor the general Opinion of the world, unsupported as it was by any testimony, which his absconding and changing his name were not circumstances indicative of Innocence.—
I wished to possess this Letter if I could have found it, in order to let this part of his biography stand upon his own Account. The Calumnies I wished to wipe away from his Character were such as sir Joseph York originated, and which in the minds of many have been supported by the various and false statements that were circulated about Lord Selkirks plate, and during the last 20 Years in the frequent occasions I have had of speaking about him I have generally found that he has been thought a mere privateersman; there is also a catchpenny pamphlet published, where he figures in the frontispiece in the act of killing his Lieutenant during an Action.
Jones had not a good temper, and in small matters he often appeared sullen and petulant; but he was intrinsically generous as well as brave; he carried his notions of discipline so far as to injure himself in the confidence of his Officers and Crew, yet he was aluays just towards them.—I am well acquainted with the affair with Simpson, and when he arrived at Brest after the Capture of the Drake, I endeavoured to reconcile them, and should have succeeded if Simpson had been as well disposed towards a reconciliation as Jones was. The truth is that neither was to blame, and the misconception of a nautical phrase caused the whole error by which Jones & his prize were separated 2 or 3 days.—Jones gave Simpson the command of the Drake after her Capture with written orders to “keep upon his weather Quarter” expressing at same time his great sollicitude to convey her safely into Brest. Some ships appearing in the offing, and Jones’s Crew being desirous of having a snap at the east Indiamen, as they were supposed to be, Jones bore up to run after them before the wind, directing his master to tell Simpson to “Stand on after him.” Simpson not probably hearing the whole order hailed the Ranger in turn and asked “am I to stand on“? The answer was “Aye Aye;” Simpson stood in the course he was going, and when Jones had got before the wind & out of hail he saw the ships were separating, he therefore abandoned his prey, & hauled his wind again, but night came on and he never saw the Drake ‘till they were both together in Brest Harbour. Under all the angry vexation of losing his east Indiamen, & the painful anxiety about his prize, Jones arrested Simpson and confined him to his Cabin the moment the Anchor was down. Simpson, conscious of perfect rectitude, and expecting applause instead of blame for his safe arrival, was so shocked & wounded at this treatment, that he could not forgive it, while Jones on the other hand thought that forgiveness on his part was an act of grace; I found my interference tended to no good, and so drop’d it; I must however do Jones the justice to say that except on the score of deviation from duty Jones laid no blame on simpson, he spoke of him with respect, and you may perhaps recollect that when it was concluded to keep Jones in France & send the Ranger home, Jones wrote to the Commrs in favour of Simpsons having the command of her, and desired that the arrest might be suspended ‘till after his arrival in America.—
I presume you as well as me sometimes like to hear old stories, it renews associations of Ideas, and although one cannot foresee whether these will be pleasant or otherwise, yet the chance is perhaps  in their favour; I feel this whenever I meet with even an old newspaper; I hope therefore you will consider this long letter like an old newspaper, if it gives you pleasure I shall be glad, if not you may obtain both light and heat from it, by using it in your fireplace. I am with great respect & esteem / Dear sir / Your obliged and / obedient Servant

Jon Williams